
	
		II
		112th CONGRESS
		1st Session
		S. 848
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the development of reports based on
		  Medicare data, data that is publicly available, or private data that is
		  provided by a requesting entity in order to improve the quality and efficiency
		  of health care.
	
	
		1.Short titleThis Act may be cited as the
			 The Consumer Information Enhancement
			 Act of 2011.
		2.Quality and
			 efficiency reports based on Medicare enrollment, claims, survey, and assessment
			 dataTitle XVIII of the
			 Social Security Act is amended by
			 adding at the end the following new section:
			
				1899B.Quality and Efficiency Reports Based on Medicare
		  Data(a)PurposeThe
				purpose of this section is to provide for the development of reports based on
				Medicare data, data that is publicly available, or private data that is
				provided by a requesting entity (as defined in subsection (e)(1)(A)) in order
				to—
						(1)improve the
				quality and efficiency of health care;
						(2)enhance the
				education and awareness of consumers for evaluating health care services;
				and
						(3)provide the
				public with reports on national, regional, and provider- and supplier-specific
				performance, which may be in a provider- or supplier-identifiable
				format.
						(b)Procedures for
				the development of reports
						(1)In
				generalNotwithstanding sections 552(b)(6) and 552a(b) of title
				5, United States Code, not later than 12 months after the date of enactment of
				this section, the Secretary, in accordance with the purpose described in
				subsection (a) and the requirements described in subsection (d)(3), shall
				establish and implement procedures under which a requesting entity may submit
				an application to a Consumer Information Organization for such Organization to
				develop a report based on—
							(A)Medicare data
				disclosed to the Organization under subsection (c);
							(B)data, including
				clinical data when available, that is publicly available; and
							(C)private data that
				is provided to the Organization by the requesting entity.
							(2)DefinitionsIn
				this section:
							(A)Medicare
				dataThe term Medicare data means—
								(i)enrollment data
				under this title, including de-identified beneficiary enrollment data;
								(ii)all claims for
				reimbursement for all items and services furnished by a provider of services
				(as defined in section 1861(u)) or a supplier (as defined in section 1861(d))
				under part A or B in a research identifiable format;
								(iii)on and after
				January 1, 2011, all data relating to enrollment in, and coverage for,
				qualified prescription drug coverage under part D; and
								(iv)additional data
				relating to the program under this title collected by the Secretary for the
				purpose of nationwide quality measurement and reporting based on surveys and
				assessment data determined appropriate by the Secretary.
								(B)Consumer
				Information OrganizationThe term Consumer Information
				Organization means an entity with a contract under subsection
				(d).
							(3)Rule of
				constructionNothing in this section shall be construed as
				authorizing or requiring the Secretary to collect any additional information or
				data that was not collected by the Secretary prior to the date of enactment of
				this section.
						(c)Access to
				Medicare data
						(1)In
				generalThe procedures established under subsection (b)(1) shall
				provide for the secure disclosure of Medicare data to each Consumer Information
				Organization.
						(2)All
				dataThe Secretary shall ensure that all Medicare data (as
				described in subsection (b)(2)(A)), beginning with data from January 1, 2005,
				is disclosed under paragraph (1), including the most recent data available to
				the Secretary. Not less than every 6 months, the Secretary shall update the
				Medicare data disclosed under paragraph (1) to each Consumer Information
				Organization.
						(d)Consumer
				Information Organizations
						(1)In
				general
							(A)Contracts with
				private entitiesSubject to subparagraph (B), the Secretary shall
				enter into a contract with 3 private entities, as well as any State described
				in subparagraph (C)(i), to serve as Consumer Information Organizations, under
				which each such entity or State shall—
								(i)store the
				Medicare data that is to be disclosed under subsection (c); and
								(ii)develop and
				release reports pursuant to subsection (e).
								(B)Additional
				contracts with private entitiesIf the Secretary determines that
				reports are not being developed and released within 6 months of the receipt of
				the request for the report, the Secretary shall enter into contracts with
				additional private entities in order to ensure that such reports are developed
				and released in a timely manner.
							(C)Contracts with
				States
								(i)In
				generalAt the request of a State, the Secretary shall enter into
				a contract with such State to serve as a Consumer Information
				Organization.
								(ii)Existing data
				use agreementsNothing in this section shall be construed to
				preempt, modify, or otherwise affect any data use agreement relating to
				Medicare patient-level data that has been entered into by the Secretary and a
				State prior to the date of enactment of this section.
								(2)QualificationsThe
				Secretary shall enter into a contract with a private entity or a State under
				paragraph (1) only if the Secretary determines that such entity or
				State—
							(A)has the research
				capability to conduct and complete reports under this section;
							(B)has in
				place–
								(i)an information
				technology infrastructure to support the entire database of Medicare data;
				and
								(ii)operational
				standards to provide security for such database;
								(C)has experience
				with, and expertise on, the development of reports on health care quality and
				efficiency based on Medicare or private sector claims data;
							(D)is incorporated
				in the United States;
							(E)has provided
				sufficient assurances that any data provided to such entity or State under this
				section shall not be made accessible to any individual or entity residing
				outside of the United States; and
							(F)has demonstrated
				the ability to satisfy the requirements described in paragraph (3).
							(3)Confidentiality
				and privacy requirementsThe Secretary shall issue such
				regulations and include in each contract described in paragraph (1) such terms
				as are necessary to ensure that each private entity or State meets the
				following requirements:
							(A)Ensuring
				beneficiary privacy
								(i)HIPAAThe
				entity or State shall meet the requirements imposed on a covered entity for
				purposes of applying part C of title XI and all regulatory provisions
				promulgated thereunder, including regulations (relating to privacy) adopted
				pursuant to the authority of the Secretary under section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2
				note).
								(ii)PrivacyThe
				entity or State shall provide assurances that such entity or State will not use
				the Medicare data disclosed under subsection (c) in a manner that violates
				sections 552 or 552a of title 5, United States Code, with regard to the privacy
				of individually identifiable beneficiary health information.
								(B)Proprietary
				informationThe entity or State shall not disclose any trade
				secrets, commercial or financial information, or pricing data that is
				identifiable to a particular entity, including—
								(i)part D negotiated
				price concessions, such as discounts, direct or indirect subsidies, rebates,
				and direct or indirect remunerations, obtained by prescription drug plans and
				MA–PD plans for covered part D drugs;
								(ii)pricing
				information between a Medicare Advantage Organization and any provider,
				supplier, contractor, or subcontractor; and
								(iii)any other
				proprietary cost information.
								(C)Protection of
				informationThe entity or State shall use Medicare data disclosed
				under subsection (c) solely for the purposes described in this section. Nothing
				in this section shall be construed to limit the requirements imposed on such
				entity or State by section 1905 of title 18, United States Code, or pursuant to
				the public disclosure protections provided under section 552(b) of title 5,
				United States Code.
							(D)DisclosureThe
				entity or State shall disclose—
								(i)any financial,
				reporting, or contractual relationship between such entity or State and any
				provider of services (as defined in section 1861(u)) or supplier (as defined in
				section 1861(d)); and
								(ii)if applicable,
				the fact that the entity is managed, controlled, or operated by any such
				provider of services or supplier.
								(E)Component of
				another organizationIf an entity is a component of another
				organization, such entity—
								(i)shall maintain
				Medicare data and reports separately from the rest of the organization and
				establish appropriate security measures to maintain the confidentiality and
				privacy of the Medicare data and reports; and
								(ii)shall not make
				an unauthorized disclosure to the rest of the organization of Medicare data or
				reports in breach of such confidentiality and privacy requirement.
								(F)Termination or
				nonrenewalIf a contract under this section is terminated or not
				renewed, the following requirements shall apply:
								(i)Confidentiality
				and privacy protectionsThe entity or State shall continue to
				comply with the confidentiality and privacy requirements under this section
				with respect to all Medicare data disclosed to such entity or State and each
				report developed by such entity or State.
								(ii)Disposition of
				data and reportsThe entity or State shall—
									(I)return to the
				Secretary all Medicare data disclosed to such entity or State and each report
				developed by such entity or State; or
									(II)if returning the
				Medicare data and reports is not practicable, destroy such data and
				reports.
									(4)Competitive
				proceduresCompetitive procedures (as defined in section 4(5) of
				the Federal Procurement Policy Act) shall be used to enter into contracts with
				private entities under subparagraphs (A) or (B) of paragraph (1).
						(5)Review of
				contract in the event of a merger or acquisitionFor purposes of
				contracts described under subparagraphs (A) and (B) of paragraph (1), the
				Secretary shall review the contract with a Consumer Information Organization
				under this section in the event of a merger or acquisition of the Organization
				in order to ensure that the requirements under this section will continue to be
				met.
						(e)Development and
				release of reports based on requests
						(1)Request for a
				report
							(A)Requesting
				entityThe term requesting entity means an
				individual, group, or State that has submitted a request to a Consumer
				Information Organization for development of a report based upon Medicare data
				disclosed to such Organization under subsection (c), data that is publicly
				available, or private data that is provided by the requesting entity.
							(B)Request
								(i)In
				generalSubject to the purpose described in subsection (a), the
				procedures established under subsection (b)(1) shall include a process for a
				requesting entity to submit an application to a Consumer Information
				Organization for development of a report.
								(ii)Request for
				specific methodologyThe process described in clause (i) shall
				permit a requesting entity to request that a specific methodology, including
				appropriate risk-adjustment, be used by the Consumer Information Organization
				in developing the report. The Organization shall work with the requesting
				entity to finalize the methodology to be used.
								(iii)Request for a
				specific Consumer Information OrganizationThe process described
				in clause (i) shall permit a requesting entity to submit an application for a
				report to any Consumer Information Organization.
								(C)Release to
				publicThe procedures established under subsection (b)(1) shall
				provide that at the time an application for a report is finalized under
				subparagraph (A) by a Consumer Information Organization, the Organization shall
				make available to the public, through the Internet Web site of the Centers for
				Medicare & Medicaid Services and other appropriate means, a brief
				description of both the requested report and the methodology to be used to
				develop such report.
							(D)Right of
				appealThe Secretary shall promulgate regulations establishing a
				right of appeal and appeals process with respect to the denial of a request for
				development of a report by a Consumer Information Organization, under which the
				requesting entity may appeal the decision of the Organization.
							(2)Development and
				release of report
							(A)Development
								(i)In
				generalSubject to clauses (ii) and (iii), if an application for
				a report complies with the purpose described in subsection (a), the Consumer
				Information Organization may develop the report based upon such
				application.
								(ii)Standards and
				methodologyA report developed under clause (i) shall include a
				detailed description of the standards, methodologies, and measures of quality
				used in developing the report.
								(iii)Consultation
				requirementFor purposes of developing a report under clause (i),
				the Consumer Information Organization shall consult with relevant national
				professional organizations (as determined appropriate based upon the content of
				the report) and include in the report a summary of any comments or feedback
				provided by such organizations.
								(B)Review of
				report by Secretary to ensure compliance with privacy
				requirementPrior to release of a report by a Consumer
				Information Organization under subparagraph (C), the Secretary shall review the
				report to ensure that the report complies with the Federal regulations
				(concerning the privacy of individually identifiable beneficiary health
				information) promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 and sections 552 or 552a of title 5, United States Code,
				with regard to the privacy of individually identifiable beneficiary health
				information, as well as any requirements described in subsection (d)(3)
				regarding use and protection of data disclosed to the Organization. The
				Secretary shall act within 30 business days of receiving such report.
							(C)Release of
				report
								(i)Release to
				entity making requestIf the Secretary finds that the report
				complies with the provisions described in subparagraph (B), the Consumer
				Information Organization shall release the report to the requesting
				entity.
								(ii)Release to
				publicThe procedures established under subsection (b)(1) shall
				provide for the following:
									(I)Updated
				descriptionAt the time of the release of a report by a Consumer
				Information Organization under clause (i), the requesting entity shall make
				available to the public, through the Internet Web site of the Centers for
				Medicare & Medicaid Services and other appropriate means, an updated brief
				description of both the requested report and the methodology used to develop
				such report.
									(II)Complete
				reportSubject to clause (iii), not later than 1 year after the
				date of the release of a report under clause (i), the report shall be made
				available to the public through the Internet Web site of the Centers for
				Medicare & Medicaid Services and other appropriate means.
									(iii)Public
				commentThe Secretary shall establish a process that provides an
				opportunity for public comment, for a period of not less than 90 days,
				following the release of the report to the public under clause (ii)(II), with
				any public comments received to be included with the report on the Internet Web
				site of the Centers for Medicare & Medicaid Services.
								(f)Annual review
				of reports and termination of contracts
						(1)Annual review
				of reportsThe Comptroller General of the United States
				shall—
							(A)review reports
				released under subsection (e)(2)(C) to ensure that such reports comply with the
				purpose described in subsection (a);
							(B)review whether
				such reports result in limitations on patient access to health care services;
				and
							(C)annually submit a
				report to the Secretary on such review.
							(2)Termination of
				contractsThe Secretary may terminate a contract with a Consumer
				Information Organization if the Secretary determines that there is a pattern of
				reports being released by the Organization that do not comply with the purpose
				described in subsection (a).
						(g)Fees
						(1)Fees for
				Secretary
							(A)In
				generalSubject to subparagraph (B), the Secretary shall charge
				each Consumer Information Organization a fee that is sufficient to cover costs
				incurred by the Secretary in regard to—
								(i)disclosure of
				Medicare data under subsection (c); and
								(ii)conducting the
				review under subsection (e)(2)(B).
								(B)Comparable to
				fees charged for existing data use agreementsFor purposes of the
				fees described in subparagraph (A), such fees shall be reasonably comparable to
				fees charged by the Secretary in relation to data use agreements described in
				subsection (d)(1)(C)(ii).
							(2)Fees for
				Consumer Information Organization
							(A)In
				generalSubject to subparagraphs (B) and (C), a Consumer
				Information Organization may charge a requesting entity a reasonable fee for
				the development and release of the report.
							(B)Discount for
				small entitiesIn the case of a requesting entity (including a
				not-for-profit organization) that has annual revenue that does not exceed
				$10,000,000, the Consumer Information Organization shall reduce the reasonable
				fee charged to such entity under subparagraph (A) by an amount equal to 10
				percent of such fee.
							(C)Increase for
				large entities that do not agree to release reports within 6
				monthsIn the case of a requesting entity that is not described
				in subparagraph (B) and that does not agree to the report being released to the
				public under clause (ii)(II) of subsection (e)(2)(C) within 6 months of the
				date of the release of the report to the entity under clause (i) of such
				subsection, the Consumer Information Organization shall increase the fee
				charged to such entity under subparagraph (A) by an amount equal to 10 percent
				of such fee.
							(D)Rule of
				constructionNothing in this paragraph shall be construed to
				effect the requirement that a report be released to the public under clause
				(ii)(II) of subsection (e)(2)(C) by not later than 1 year after the date of the
				release of the report to the requesting entity under clause (i) of such
				subsection.
							(h)RegulationsNot
				later than 6 months after the date of enactment of this section, the Secretary
				shall, after providing notice and comment opportunities to the public,
				prescribe regulations to carry out this section, including such regulations as
				are necessary to carry out the confidentiality and privacy requirements
				described in subsection
				(d)(3).
					.
		3.Research access
			 to Medicare data and reporting on performance
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall permit researchers that meet criteria used to
			 ensure the appropriateness of the release of Centers for Medicare &
			 Medicaid Services data for research purposes to—
				(1)have access to all Medicare data (as
			 defined in section 1899B(b)(2)(A) of the Social Security Act, as added by
			 section 2); and
				(2)report on the
			 performance of providers of services (as defined in subsection (u) of section
			 1861 of such Act) and suppliers (as defined in subsection (d) of such section),
			 including reporting in a provider- or supplier-identifiable format.
				(b)Confidentiality
			 and privacy requirementsFor purposes of disclosing any
			 information or data to a researcher under this section, the Secretary of Health
			 and Human Services shall ensure that the confidentiality and privacy
			 requirements described in subparagraphs (A) through (C) of section 1899B(d)(3)
			 of the Social Security Act are applied to such researcher in the same manner as
			 such requirements are applied to a private entity or State under such
			 subparagraphs.
			
